Citation Nr: 0946073	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  05-33 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a respiratory disorder 
as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1956 to May 1960.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the Veteran's claim for service 
connection.  The Board remanded the appeal for additional 
development in December 2007.

In an April 2009 letter, the Veteran stated that he has 
appointed Disabled American Veterans (DAV), not the Navy 
Mutual Aid Association, as his representative.  The Veteran 
attached a copy of a VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, appointing 
DAV to represent him before VA.  The form appears to be dated 
in July 2008.  However, that form is not of record, other 
than the copy attached to the Veteran's April 2009 
correspondence.  

The Veteran also attached a January 2009 letter from VA's 
Appeals Management Center (AMC) to the Veteran and to DAV.  
The AMC's January 2009 letter to the Veteran is not 
associated with the claims file, other than as an attachment 
to the Veteran's April 2009 correspondence.  The Board 
assumes that the AMC has correspondence form the Veteran and 
to the Veteran which has not yet been associated with the 
claims file.  

The April 2009 communication from the Veteran should be 
reviewed during the course of this Remand, and all documents 
pertaining to the Veteran held by the AMC should be 
associated with the claims file.  If the AMC is unable to 
locate a July 2008 original document from the Veteran 
appointing DAV as his representative, the AMC should so 
notify the Veteran and afford the Veteran an opportunity to 
clarify the status of his representation by submitting 
another signed original or authenticating the copy attached 
to the April 2009 correspondence to VA.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the December 2007 remand, the Board directed the RO/AMC to 
afford the Veteran a VA examination to determine the nature 
and the etiologies of the Veteran's lung disorder, including 
opinion as to the likelihood that in-service exposure to 
asbestos, if confirmed, was etiologically related to a 
current pulmonary disorder.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  Such 
an examination or opinion is necessary to make a decision on 
a claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.; see 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The ordered examination was conducted in February 2009.  In 
April 2009, the Veteran submitted a statement explaining that 
he had been asked to return to VA for additional tests 
related to the February 2009 examination.  These tests were 
being conducted in May 2009.  As these tests have not been 
associated with the claims file nor discussed by the VA 
examiner, remand is necessary so that the tests can be 
obtained and reviewed by a VA examiner, and an addendum to 
the February 2009 opinion prepared.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should search for records 
pertaining to the Veteran, and those 
records should be associated with the 
claims file.  If an original July 2008 
VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's 
Representative, is not located, the 
Veteran should be afforded an 
opportunity to clarify his 
representation, either by submitting an 
original, signed VA Form 21-22, or by 
authenticating the document submitted 
in April 2009.

2.  Associate records of additional 
tests performed in relation to the 
Veteran's February 2009 VA examination 
with the claims file.  Evidence of 
attempts to obtain these records should 
be associated with the claims file.  Do 
not associate duplicate records with 
the claims file.

3.  Obtain an addendum to the February 
2009 opinion, preferably from the same 
examiner.  The entire claims file must 
be made available to the VA provider.  
Pertinent documents should be reviewed, 
particularly the February 2009 VA 
examination and any diagnostic 
examinations directed as part of that 
examination, to include records of 
examinations conducted in May 2009.  
This evidence should be discussed in 
the examiner's opinion.

The examiner should state whether any 
current respiratory or pulmonary 
disorder is at least as likely as not 
(a 50 percent, or greater, likelihood) 
due to the Veteran's conceded in-
service asbestos exposure.  If the 
examiner determines the Veteran's 
current problems are due to multiple 
factors, he or she should state whether 
asbestos exposure is at least one of 
the factors, even if it is not the 
major one, and should state the extent 
of the contribution of asbestos 
exposure residuals, if present, to the 
current severity of the Veteran's 
respiratory disorders or the severity 
of such disorder(s).  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

4.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

